Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species single combination wherein the combination is the single gene BHLEHE40 in the reply filed on 5/24/2021 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17, 23, 24, 25, 26, 27, 28, 29, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
The claim(s) recite(s) that the method is for distinguishing a thyroid cancer type or a risk thereof and sets forth determining methylation status in BHLEHE40, comparing the methylation to a control sample, and that prostate cancer “is identified” when the methylation status of one or more of the CpG loci of the gene BHLHE40 in the sample is less than the methylation status of the control.  Thus, the claims set forth the relationship between methylation status and thyroid cancer, type of thyroid cancer, and/or risk for thyroid cancer.  This is a law of nature, as it sets forth a naturally occurring relationship between the methylation status and the cancer. 
The claims all recite “distinguishing” thyroid cancer type or risk thereof.  Additionally, “distinguishing” thyroid cancer type or risk is an abstract idea that can be accomplished by 
The limitation of determining a methylation status of BHLEHE40 of a sample of a subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as by reviewing data related to methylation status of BHLEHE40.  For example, the claim encompasses reviewing data obtained about a sample and thereby determining the methylation status.  Similarly, the “comparing” limitation covers performance of the limitation in the mind.  The “determining” and the “comparing” in this context encompasses the practitioner reviewing data and thinking about how that data relates to a control sample.  Since the limitations cover performance of the limitations in the mind, they fall within the “mental process” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea. 
Claims 23, 24, 26, 27, 28, 29, and 30 further limit or define the judicial exceptions and do not add any additional steps.  
Claims 25 defines that determining the methylation status is by one of a set of recited techniques.  
These judicial exceptions are not integrated into a practical application because there are no additional elements in the claims that integrate the law of nature and/or the abstract idea.  Thus the claims are directed towards a law of nature and an abstract idea.  
Even if the claims are considered for an embodiment wherein the “determining” is a step that requires direct analysis of nucleic acid (i.e. some laboratory procedure), the natural law and distinguishing and comparing judicial exceptions are set forth.  Claims 25 and 26 do set 
	Furthermore, the additional elements are not sufficient to amount to significantly more than the judicial exception.  Besides the judicial exceptions, the claim recites determining the methylation status by any possible methylation analysis technique, with claims 25 and 26 narrowing the scope of the techniques by providing exemplary techniques.  Determining the methylation status using one of these techniques merely instructs a scientist to use practically any known methylation detection technique with any generic reagents.  Such techniques were well-established at the time the invention was made, as is evidenced by the prior art Rodriguez-Rodero et al. who exemplify methylation analysis by bisulfite amination followed by identification of methylated C changes using hybridization and extension on a commercial array or by sequencing bisulfite treated samples.  Furthermore, the specification at pages 11-12 teaches that the methylation status can be determined by any known method in the art, including methylation dependent bisulfite deamination and identification of changes using any known methods, including PCR and hybridization techniques.  Preferred techniques known in the art include methylation specific PCR analysis, methylation specific digestion analysis and either or both of hybridization analysis or PCR amplification analysis, or any probes suitable for determining methylation status. When recited at this high level of generality, there is no 
 	Following this analysis, claims 17 and 23-30 are not eligible.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	


	Furthermore, the claim recites four chromosomal positions “on chromosome 3” but does not give any reference or context for these positions.  Each disclosure of chromosome 3 potentially has a different numbering system, and so, without knowing the context of the current numbering system the metes and bounds of the claim are unclear.  
	 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 17 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting a thyroid cancer risk which includes determining the methylation status of four particular methylated positions of BHLEHE40 (as disclosed in Table 1), does not reasonably provide enablement for a method of distinguishing a thyroid cancer type by determining the methylation status of BHLEHE40 or measuring methylation of BHLEHE40 any possible CpG within 300 nucleotides of those positions for predicting thyroid cancer risk.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   
 	The claims are sufficiently broad so as to predict a risk of thyroid cancer based on the methylation status of BHLEHE40 anywhere within the locus and also an embodiment encompassed within the claims wherein the TYPE of thyroid cancer or tumor is determined by determining BHLEHE40 methylation status and comparing it to a control.  The later method is implied in claim 16 by the preamble (distinguishing a thyroid cancer type).  The instant claims encompass methods which include identifying in an individual the type of thyroid cancer present, and an embodiment in which FTA (follicular thyroid adenomas) are distinguished from FTC (follicular thyroid carcinomas).  
	The nature of the invention demands knowledge of which CpG sites in a given gene have differential methylation in the phenotypes to be distinguished, such that determining 
The instant specification teaches that methylation of genomic regions near transcription start sites, CpG sites and in the first exon is usually associated with gene expression.  Methylation at other positions, e.g. in regulatory silencer or elements or repressors may lead to increased gene expression.  The present invention is based on analysis of the methylation status in a genetic region of these genes, such as in a promoter region or other regulator regions, as well as regions in the open reading frame, including intron or exon portions.  Regulatory genetic portion that are potentially methylation may be upstream or downstream of the coding region. (See page 4).  The specification does not identify any of these structures in or around BHLEHE40, and the specification does not provide any guidance or evidence as to which CpG dinucleotides within 300 nucleotides of any of the recited chromosome 3 positions might be differentially methylated such that they would allow one to identify risk of thyroid carcinoma or to distinguish any particular types of thyroid cancer and/or to distinguish thyroid 
 Here, neither the specification nor the prior art provide guidance as to which CpG sites in or around BHLEHE40 would be functional to allow for distinguishing subtypes of thyroid cancer and/or FTA from FTC.
With regard to BHLEHE40 methylation, the specification discloses that four CpG sites within BHLEHE40 distinguish between benign vs malignant thyroid tissues (p. 17, 20).  The specification teaches that samples were taken from patients with PTC, FTA, FTC and SN.  The specification teaches that FTA is adenoma and SN in struma nodosa, and that these are benign conditions, where FTC and PTC are malignant conditions.  It is not stated which tissue type data were used to develop the list in Table 1 of CpG that distinguish benign and malignant.  Nonetheless, the specification also discloses a set of CpG sites that distinguish FTA from FTC.  Notably, there are not any CpG sites in BHLEHE40 disclosed in this table (p. 20-22).  Thus, the specification does not provide any guidance for practicing the encompassed embodiment where FTA is distinguished from FTC by determining the methylation status of BHLEHE40.  
The prior art of Rodriguez-Rodero et al. teaches that BHLEHE40 CpG site cg003223878 was among CpG sites showing consistent DNA methylation changes in thyroid cancer (referred to therein as BHLHB, see supplementary table S2).  The reference is silent as to any methylation at any position that can be used to distinguish FTA and FTC in particular. 
Determining a diagnostic association between methylation, or the absence of methylation at any position and the presence or absence of any particular phenotype is highly unpredictable and must be determined empirically- as is evidenced here were screening of tens 
To discover a CpG site in the BHLEHE40 gene that could function to predict risk or distinguish types of thyroid cancer would require an enormous amount of experimentation, including case controlled experiments.  There is no guidance as to which would as to additional CpG sites that would function in the claimed method- either in detecting risk embodiment or distinguishing types.  Practicing the claimed invention would require analysis of the entirety of the gene and surrounding regions in a variety of tumor tissue types in order to determine which CpG sites might be hypo or hyper methylated compared in one phenotype compared to another phenotype.  Here the experimentation would be entirely unpredictable relative to whether or not any success would be obtained, and if, for example a CpG that distinguished FTC from PTC would also distinguish FTA from FTC.  
Thus, having carefully considered all of these factors it is concluded that it would require undue experimentation to practice the claimed invention commensurate in scope with the instant claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of  the claims under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez-Rodero et al. (J Clin Endocrinol Metab, July 2013, 98(7):2811-2821; as cited in IDS) is WITHDRAWN because the CpG position reported by the reference is not within 300 base pairs of any of the positions recited in the claim, as evidenced by the Illumina data file which was obtained from the Illumina website which discloses the probes on the BeadChip.  Rodriguez-Rodero et al. assayed using the Human Methylation 27 platform which does not assay at a position within 300 nucleotides of those recited in the claim.  

 Claim(s) 17 and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (J Clin Endocrinol Metab, February 2014, 99(2):E329–E337).
 	Ellis et al. teach a method comprising determining the methylation status of at least BHLEHE40 at all four of the positions recited in the claim and comparing the methylation status 
	Ellis et al. is silent as to the measurement of methylation in BHLEHE40 in particular, but Ellis et al. teach that methylation was assayed on an Infinium Human Methylation 450 BeadChip which inherently includes probes for determining the DNA methylation status of BHLEHE40.  This is evidenced by the fact that the instant specification teaches using this same BeadChip to query samples (see Examples).  Thus, measuring the DNA methylation status of BHLEHE40 is inherent to the method taught by Ellis et al.  
	The reference does not state that it is a method “of distinguishing a thyroid cancer type or risk thereof” but this is a statement of intended use.  The method practiced in the method clearly includes the steps set forth in the claim.  Furthermore, the “wherein” statement merely sets forth that by thyroid cancer or risk thereof is identified when the methylation status of one or more of the CpG loci of the gene BHLHE40 in the sample is less than the methylation status of the non-malignant control.  Since no such methylation is reported, and since Ellis et al. clearly practice the two active process steps in claim 17 is anticipated.  
 	With regard to claims 23 and 24, this claim is also anticipated following the same reasoning as for claim 17.  
	With regard to claims 25 and 26, determining the methylation status comprises bisulfite deamination followed by identification of methylated C changes, namely by hybridization to a bead chip. 

	With regard to claim 28, the sample is compared to a normal control. 
	With regard to claim 29, the method inherently accomplishes this. 

Response to Remarks
 	Any rejection not reiterated was overcome by amendment.  All reiterated rejections have been updated to address the amended claims.  
 	Applicant argues that claim 17 is not directed to a judicial exception, pointing to the specificity within the “comparing” step to support this position.  
	The “comparing” step is an abstract idea judicial exception.  
	Applicant points out that these particular methylation sites are newly used in the application to distinguish a thyroid cancer type or risk thereof as claimed.  The association between the methylation and the thyroid cancer type or risk thereof as claimed sets forth a natural phenomenon judicial exception.  	 
Applicant argues that the method claims an improvement in the thyroid cancer field, but does not specify what the improvement is relative to, nor provide any evidence of the improvement.  Furthermore, Applicant has not set forth a new technique for detecting methylation or for treating thyroid cancer, the techniques set forth in the claims were well-established, routine, and conventional techniques at the time the invention was made.  Unlike 
With regard to the rejections under 112(b), the response traverses the rejections based on the amendments to the claims.  Newly formulated rejections have been set forth to address the amended claims. 
With regard to the rejection under 112(a), applicant argues that the claims are enabled because they have been amended to recite “comparing methylation status of one or more CpG locus within 300 nucleotides of” the chromosomal positions.  However, this is broader than what has been disclosed in the specification.  Furthermore, the claims still encompass and in claim 17 specifically recite in claim 24 and 28 distinguishing a thyroid cancer from a variety of benign states which are not enabled by the specification, as discussed in the rejection.  
Applicant argues that the claims are novel over Ellis because Ellis is silent regarding which methylation sites were measured.  This is not persuasive because the technique used by Ellis inherently measures all four of the recited sites, as discussed in the rejection. 
Further applicant argues that the BHLHE40 gene is not mentioned in Ellis.  Applicant argues that Ellis does not teach or suggest reduced methylation in papillary thyroid cancer for BHLHE40 was seen in their assay.  Agreed.  This is a limitation not claimed since there is no active process step in the claim requiring that such a result is observed or detected.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/JULIET C SWITZER/             Primary Examiner, Art Unit 1634